     Case 2:20-cv-00636-WBS-DMC Document 18 Filed 08/03/20 Page 1 of 4

 1   LAW OFFICE OF ANDREW H. DOUGHERTY
     Andrew Howard Dougherty (SBN 314459)
 2   andrew@ahdlaw.net
     P.O. Box 402153
 3   Redding, CA 96049
     Telephone: (415) 290-1407
 4
     Attorney for Plaintiff
 5   PATRICIA DOUGHERTY
 6   TROUTMAN PEPPER HAMILTON SANDERS
     LLP
 7   George Laiolo (SBN 329850)
     george.laiolo@troutman.com
 8   Ethan Ostroff (pro hac vice)
     Three Embarcadero Center, Suite 800
 9   San Francisco, CA 94111
     Telephone: (415) 477-5700
10   Fax: (415) 477-5710
11   Attorneys for Defendant
     LOANCARE, LLC
12

13                                 UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15

16   PATRICIA DOUGHERTY,                        Case No. 2:20-CV-00636-WBS-DMC

17                    Plaintiff,                JOINT STATUS REPORT REGARDING
                                                PROGRESS OF SETTLEMENT AND
18          v.                                  REQUEST FOR EXTENSION TO FILE
                                                DISPOSITION DOCUMENTS;
19   LOANCARE, LLC,                             [PROPOSED] ORDER

20                    Defendant.

21

22

23

24

25

26

27

28                                           -1-            Case No. 2:20-CV-00636-WBS-DMC
     JOINT STATUS REPORT REGARDING PROGRESS OF SETTLEMENT AND REQUEST FOR EXTENSION TO
                                 FILE DISPOSITION DOCUMENTS
     Case 2:20-cv-00636-WBS-DMC Document 18 Filed 08/03/20 Page 2 of 4

 1          The Plaintiff, Patricia Dougherty, and the Defendant, Loancare, LLC, pursuant to the

 2   Court’s July 6, 2020 minute order (Docket #14) hereby submit this Joint Status Report regarding

 3   the progress of settlement and disposition documents (“Joint Status Report”).         Plaintiff and

 4   Defendant are working together in good faith to finalize the terms of the parties’ settlement

 5   agreement and release. Due to the ongoing COVID-19 pandemic, and the interruptions in the

 6   regular flow of business and evolving challenges related thereto, the parties request a two-week

 7   extension to file disposition documents with the Court. If granted, this extension would give the

 8   parties until August 13, 2020 to file disposition documents, or to submit another joint status

 9   report if settlement has not been finalized.

10          Respectfully submitted,

11                                                  LAW OFFICE OF ANDREW H.
     Dated: August 3, 2020                          DOUGHERTY
12

13                                                  By: /s/ Andrew Dougherty (with permission)
                                                         Andrew Howard Dougherty
14                                                       andrew@ahdlaw.net
                                                         P.O. Box 492153
15                                                       Redding, CA 96049
16                                                       (415) 290-1407

17                                                      Attorney for Plaintiff
                                                        Patricia Dougherty
18

19
                                                    TROUTMAN PEPPER HAMILTON
20                                                  SANDERS LLP

21                                                  By: /s/George Laiolo
                                                         George Laiolo
22
                                                         george.laiolo@troutman.com
23                                                       3 Embarcadero Center, Suite 800
                                                         San Francisco, CA 94111
24                                                       Telephone: (415) 477-5700
                                                         Fax: (415) 477-5710
25
                                                        Attorney for Defendant
26                                                      LoanCare, LLC
27

28                                           -2-            Case No. 2:20-CV-00636-WBS-DMC
     JOINT STATUS REPORT REGARDING PROGRESS OF SETTLEMENT AND REQUEST FOR EXTENSION TO
                                 FILE DISPOSITION DOCUMENTS
     Case 2:20-cv-00636-WBS-DMC Document 18 Filed 08/03/20 Page 3 of 4

 1

 2          IT IS HEREBY ORDERED that Plaintiff, Patricia Dougherty, and Defendant LoanCare,

 3   LLC’s Request for Extension to File Disposition Documents is GRANTED. The parties have

 4   until August 13, 2020 to file disposition documents, or to submit another joint status report if

 5   settlement has not been finalized.

 6          Dated: August 3, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -3-            Case No. 2:20-CV-00636-WBS-DMC
     JOINT STATUS REPORT REGARDING PROGRESS OF SETTLEMENT AND REQUEST FOR EXTENSION TO
                                 FILE DISPOSITION DOCUMENTS
     Case 2:20-cv-00636-WBS-DMC Document 18 Filed 08/03/20 Page 4 of 4

 1                                   CERTIFICATE OF SERVICE

 2          I, George Laiolo, declare:

 3          I am a citizen of the United States and employed in San Francisco, California. I am over

 4   the age of 18 and not a party to the within action; my business address is Three Embarcadero

 5   Center, Suite 800, San Francisco, CA 94111.

 6          I hereby certify that on July30, 2020, I electronically filed the foregoing with the Clerk of

 7   the Court using the CM/ECF system which will send notification of such filing to all registered

 8   CM/ECF participants in this case.

 9          I declare that I am employed in the office of a member of the bar of this court at whose

10   direction the service was made. Executed on July 30, 2020, at San Francisco, CA.

11
                                                   /s/ George Laiolo
12                                                 George Laiolo
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -4-            Case No. 2:20-CV-00636-WBS-DMC
     JOINT STATUS REPORT REGARDING PROGRESS OF SETTLEMENT AND REQUEST FOR EXTENSION TO
                                 FILE DISPOSITION DOCUMENTS
